         Case 1:21-cv-01884-DLC Document 85
                                         73 Filed 07/26/21
                                                  07/21/21 Page 1 of 1



Stacey Anne Mahoney
+1.212.309.6930
stacey.mahoney@morganlewis.com



July 21, 2021

VIA ECF

Honorable Denise L. Cote
U.S. District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007

Re: BCBSM, Inc. v. Vyera Pharmaceuticals, LLC, No. 1:21-cv-01884-DLC

Dear Judge Cote:

In accordance with Rule 8.B of Your Honor’s Individual Practices in Civil Cases and the
requirements for electronic filing under seal, Defendants Vyera Pharmaceuticals, LLC and
Phoenixus AG (together, “Vyera”) respectfully request permission to file a version of Exhibits
A and C to their forthcoming letter regarding Plaintiff BCBSM, Inc.’s discovery requests
under seal (the “Exhibits”). The Exhibits contain trade secret, commercially-sensitive
information that falls within the scope of “Confidential Information,” as that term is defined
in Section 2(a) of the Stipulated Protective Order. See ECF No. 53.

As required by Rule 8.B of Your Honor’s Individual Practices in Civil Cases and the
requirements for electronic filing under seal, Vyera will publicly file a version of the Exhibits
with the proposed redactions. As further required, in a separate docket entry, Vyera will file
under seal a version of the Exhibits with the proposed redactions highlighted.

Thank you for your consideration of our request.

Respectfully submitted,

Stacey Anne Mahoney
                                                     The proposed redactions are
CC: All counsel of record                            approved. 7.26.2021.




                                                   Morgan, Lewis & Bockius   LLP

                                                   101 Park Avenue
                                                   New York, NY 10178              +1.212.309.6000
                                                   United States                   +1.212.309.6001
